Citation Nr: 9900727	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-42 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected left ear hearing loss.  

2.  Entitlement to an increased evaluation for service-
connected left ear otitis media, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to August 
1945.

This matter initially came to the Board of Veterans Appeals 
(Board) from a July 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veterans claim for an 
increased rating for service-connected left ear otitis media, 
and assigned a separate rating of 0 percent for left ear 
hearing loss.  VA received the veterans notice of 
disagreement in August 1996.  In September 1996, a statement 
of the case was issued and VA received the veterans 
substantive appeal.  


REMAND

The veterans claims are well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veterans 
claims.  

The most recent VA examination was conducted in June 1996.  
Apparently from the comments in the report, the examiner was 
given a set of questions to answer regarding the issues at 
hand.  Although some of the responses are clear, some of them 
are not.  For instance, None. was indicated as responses 
to E and G.  It is not clear what the responses mean since 
the actual questions are not associated with the claims 
folder.  Also, it was indicated in the 
Precertification/Certification Worksheet completed at the RO 
that the claims folder did not accompany the examination.  

Since the time of the June 1996 examination, the veteran was 
seen by Dr. R. William Mason.  A letter dated in August 1996 
was submitted and associated with the claims folder.  In that 
letter, Dr. Mason referred to an audiogram taken that day, 
but the report is not associated with the claims folder.  
Therefore, the report should be obtained and associated with 
the claims folder.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veterans claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain current medical 
records (VA and non-VA) related to the 
treatment of left ear hearing loss and 
otitis media.  The necessary release 
should be secured for private records.  
Once obtained, all such records should be 
associated with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected left ear hearing 
loss and service-connected left ear 
otitis media.  Such tests as the 
examining physician deems necessary 
should be performed.  The examiner 
should state whether there is 
suppuration continuing in the left ear.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report. 

3.  The RO should adjudicate the claims 
of entitlement to an increased 
(compensable) evaluation for service-
connected left ear hearing loss, and an 
increased evaluation for service-
connected otitis media.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decisions.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
